Citation Nr: 0917235	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2005, for a 40 percent rating for residuals of a neck injury 
with cervical muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1972 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
increased the rating for the Veteran's neck/cervical spine 
disability from 0 to 40 percent effective February 9, 2005, 
the date of receipt of his claim.  He wants an earlier 
effective date for this rating increase.

The Board remanded this case in December 2008 to schedule the 
Veteran for a video-conference hearing before a Veterans Law 
Judge.  Pursuant to that request, the RO notified the Veteran 
in a March 2009 letter that his hearing had been scheduled 
for April 21, 2009.  But he failed to appear for his 
scheduled hearing and has not provided any explanation for 
his absence or requested to reschedule the hearing.  So his 
hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO granted service 
connection and assigned an initial 20 percent disability 
rating for residuals of a neck injury with cervical muscle 
spasm; the Veteran did not appeal that decision.

2.  In February 1984 the RO notified the Veteran that it had 
suspended the 20 percent rating for this disability based on 
his failure to report for a scheduled VA compensation 
examination to determine whether there had been any 
improvement or worsening of this disability.



3.  In a June 1989 rating decision, the RO denied the 
Veteran's claim for a compensable rating for this disability, 
i.e., a rating higher than 0 percent; and although the 
Veteran filed a timely notice of disagreement (NOD) in 
response to that decision to initiate an appeal, after 
receiving a statement of the case (SOC) in August 1989 he 
failed to perfect his appeal by also filing a timely 
substantive appeal (VA Form 9 or equivalent).

4.  In a September 1998 determination, the RO notified the 
Veteran that it was continuing the noncompensable rating 
because he had failed to submit any evidence in support of 
his claim for a higher rating, as had been requested 
previously.

5.  On February 9, 2005, the Veteran filed another claim for 
a higher rating for his disability.  

6.  In the subsequent April 2005 decision at issue in this 
appeal, the RO granted an increased rating for the Veteran's 
disability from zero to 40 percent effective retroactively 
from February 9, 2005, the date of receipt of his claim for a 
higher rating.

7.  During that intervening period from September 1998 until 
February 9, 2005, neither a formal nor an informal 
communication in writing was received from the Veteran 
requesting an increased rating for his disability.

8.  There also was no supporting medical or other evidence 
submitted during the one year immediately preceding his 
February 9, 2005, claim showing he was entitled to the higher 
40 percent rating; this was not factually ascertainable.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 9, 2005, for the grant of the higher 40 percent 
disability rating for residuals of a neck injury with 
cervical muscle spasm.  38 U.S.C.A. §§ 5101, 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address the claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2007), defines VA's duties to notify 
and assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements require VA to notify the Veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service-connection claim:  (1) Veteran 
status, (2) existence of a disability, (3) a connection 
between the Veteran's service and the disability, (4) degree 
of disability, and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
The notice should be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant, i.e., harmless 
error.  Id.  See also 38 C.F.R. § 20.1102.



For example, if there was no VCAA notice prior to the initial 
adjudication of the claim, or if the notice provided prior to 
the initial adjudication was inadequate or incomplete, this 
timing error may be "cured" by providing any necessary 
additional VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in September 2006.  The letter informed him of 
the evidence required to substantiate his earlier-effective-
date claim, including insofar as him needing to have evidence 
of an earlier-filed claim that, if denied, did not become 
final and binding on him based on the evidence then of record 
in the absence of an appeal.  See Huston v. Principi, 17 Vet. 
App. 195 (2003) (indicating proper VCAA notice requires 
apprising the Veteran that evidence of an earlier-filed claim 
is needed to substantiate a claim for an earlier effective 
date).  As well, the letter apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  



In any event, the RO was not legally obligated to issue that 
VCAA notice letter because the Veteran's claim for an earlier 
effective date is a downstream issue arising from his 
initial, underlying, claim for a higher rating for his 
disability.  In this regard, a VCAA letter addressing the 
requirements for receiving a higher rating for his cervical 
spine disability was sent in March 2005, before deciding in 
the April 2005 decision at issue that he was entitled to a 
higher rating.  In response, he filed a NOD and later, after 
receiving a SOC, a VA Form 9 contesting the effective date 
assigned for this increase in his rating.  In these 
situations, where the claim arose in another context, VA is 
not required to provide additional VCAA notice concerning a 
new, downstream, issue such as whether the Veteran is 
entitled to an earlier effective date.  See VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a SOC if the disagreement is not 
resolved.  Id.  And since the RO issued a SOC addressing the 
effective-date claim in March 2006, no further notice is 
required although, as mentioned, the RO nonetheless provided 
the additional notice in September 2006 addressing the 
downstream effective date issue.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The RO also assisted the Veteran by obtaining all relevant 
evidence in support of his claim.  This included, as 
mentioned, scheduling him for a video-conference hearing (as 
the Board had directed when remanding this case in December 
2008).  It was his responsibility to report for his hearing, 
but inexplicably he did not.

The Board therefore finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudicing the Veteran.  The claim for an earlier effective 
date does not meet the statutory and regulatory requirements 
for a VA examination and/or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-
(C).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.



II.  Merits of the Claim

On February 9, 2005, the Veteran filed a claim for increased 
compensation benefits for his service-connected residuals of 
a neck injury with cervical muscle spasm (cervical spine 
disability), which had been rated at the noncompensable level 
(of zero percent).  The RO's April 2005 decision at issue in 
this appeal granted a higher 40 percent rating for this 
disability, retroactively effective to his February 2005 
claim.  He wants an earlier effective date.  For the reasons 
and bases set forth below, however, the Board finds no 
grounds to grant this request.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Thus, under Harper, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Determining the appropriate effective date for an increased 
rating under the effective date regulations thus involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

In this particular case at hand, records show the Veteran 
initially filed a claim for service connection for residuals 
of a neck injury in July 1979.  In December 1979, the RO 
notified him that his claim had been denied based on his 
failure to report for a VA compensation examination.  In 
December 1981, he submitted another claim for service 
connection for residuals of a neck injury.  This time, 
however, he appeared for a scheduled VA compensation 
examination and, in an April 1982 decision, the RO granted 
service connection for residuals of a neck injury with 
cervical muscle spasm and assigned an initial 20 percent 
disability rating retroactively effective from the filing of 
his December 1981 claim.

A little more than two years later, the RO notified the 
Veteran that he was being scheduled for another VA 
compensation examination in January 1984 to determine whether 
the 20 percent rating was still appropriate for his cervical 
spine disorder.  But after he failed to report for that 
examination without explanation, the RO notified him in a 
February 1984 letter that his benefits had been suspended.  
He made no attempt to appeal that decision.

In July 1985, the Veteran notified VA that he had been 
incarcerated for a probation violation following a conviction 
of fraud.  In October 1986, he notified VA that he had been 
released in July 1986 and requested that his VA benefits be 
reinstated.  But the RO denied reinstating his benefits after 
he again failed to report for a VA compensation examination 
scheduled for December 1986.

There was no further communication from the Veteran until 
March 1989, over two years later, when he submitted a letter 
stating that he was never notified of that a VA examination 
had been scheduled for December 1986.  The RO treated this 
letter as a claim to reopen.  This time, however, he appeared 
for his scheduled VA compensation examination.  Nevertheless, 
based on the results of it, in a June 1989 decision the RO 
denied his claim for a higher rating for his disability - 
instead, continuing the noncompensable rating for his 
cervical spine disorder.  He responded by filing a timely NOD 
to initiate an appeal.  But after the RO sent him a SOC in 
August 1989, he failed to perfect his appeal by also 
submitting a timely substantive appeal (VA Form 9 or 
equivalent).  Therefore, that June 1989 rating decision is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In March 1998, the Veteran submitted another claim for 
increased compensation benefits for his cervical spine 
disability.  He also inquired about a 30 percent rating he 
supposedly had previously received for this disability.  In a 
May 1998 letter, the RO explained to him that he had never 
been entitled to a 30 percent rating for his cervical spine 
disability (only a 20 percent rating), and that if he wanted 
to reopen his claim for an increased rating, he needed to 
submit recent medical evidence showing this condition gotten 
worse.  But after he failed to submit any additional evidence 
suggesting an increase in the severity of his disability, the 
RO notified him in a September 1998 letter that his claim was 
denied. 

The Veteran took no further action with respect to the rating 
assigned for his cervical spine disability until February 9, 
2005.  On that date, the RO received his Statement in Support 
of Claim, VA Form 21-4138, wherein he indicated that he 
wanted an increased rating for this disability.  He also 
requested to be advised as to why the rating had been reduced 
to the noncompensable level.  The RO accepted this document 
as a new claim for increased compensation.  And in the April 
2005 rating decision at issue in this appeal, the RO granted 
an increased rating from zero to 40 percent for the Veteran's 
cervical spine disability, effective retroactively from 
February 9, 2005, the date the RO had received his claim for 
increased compensation benefits.  

The Veteran believes the 40 percent rating should go back to 
February 1984, when the 20 percent rating was suspended due 
to his failure to report for a VA examination scheduled for 
January 1984.  The Board disagrees.  What he fails to 
understand is that the February 1984 RO decision that 
terminated the 20 percent rating cannot be altered absent a 
showing of clear and unmistakable error (CUE) because it was 
never appealed and is therefore final and binding on him.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  And there 
is no indication in the record that he is collaterally 
attacking the RO's February 1984 decision on the basis of 
CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding 
that a 
free-standing claim for an earlier effective date as to a 
previous unappealed, and therefore final and binding, 
decision is not authorized by law).

Indeed, this type of argument has been rejected by the Court 
in previous cases.  The Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened and granted.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay, 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
Veteran "first sought to reopen his claim").



Thus, since the February 1984 RO decision is final and 
binding, the Veteran's argument has no merit.  The Board also 
notes that the subsequent June 1989 RO decision that 
continued the noncompensable rating for his disability is 
also final and binding on him since he again failed to 
perfect his appeal by submitting a timely substantive appeal 
(VA Form 9 or equivalent.  See 38 U.S.C.A. § 7105(c).  And 
lastly, the RO's September 1989 determination that notified 
him that his claim was being denied based on his failure to 
submit any evidence suggesting his cervical spine disability 
had worsened is also final since he made no attempt to appeal 
that determination, either.

In addition, the Board has reviewed the record and finds no 
document, correspondence, or treatment record that can be 
construed as a formal or informal claim during the 
intervening period between the most recent final RO decision 
and the February 9, 2005 claim.  Moreover, since there are no 
medical records dated within the one year period immediately 
preceding his claim for increase on February 9, 2005, it 
cannot be shown that it was factually ascertainable that his 
disability met the criteria for the higher 40 percent rating 
during that time frame.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see also Harper, 10 Vet. App. at 126.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than February 9, 2005, for the higher 40 percent 
rating for the Veteran's service-connected residuals of a 
neck injury with cervical muscle spasm, in turn meaning the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Thus, the appeal is denied.




ORDER

The claim for an effective date earlier than February 9, 
2005, for the higher 40 percent rating for residuals of a 
neck injury with cervical muscle spasm is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


